Citation Nr: 9919082	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1945 to 
November 1945.  

Service connection was denied for defective hearing by a 
September 1993 rating decision that became final when the 
appellant did not file an appeal of the rating decision 
within one year after notification thereof.  This current 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A September 1993 rating decision denied service 
connection for defective hearing, and that decision became 
final when the appellant did not timely file an appeal from 
the decision after receiving notification thereof in December 
1993.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for defective 
hearing.  

3.  There is no competent evidence of a nexus between the 
appellant's current bilateral sensorineural hearing loss and 
inservice disease or injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current tinnitus and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the September 1993 
rating decision is new and material, and the claim for 
service connection for defective hearing is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for defective hearing.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§  1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

I.  Defective Hearing

The appellant asserts that his defective hearing, identified 
as bilateral sensorineural hearing loss, began in service 
after he was exposed to acoustic trauma from explosions 
during basic training.  His claim for service connection for 
defective hearing was previously denied by a September 1993 
rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in December 1993.  Except as otherwise provided, when 
a claim becomes final after an unappealed rating decision, 
the claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140 (1991), for reopening claims became a three-
step process under the holding by United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the appellant's 
claim for service connection for defective hearing was last 
finally denied by the September 1993 rating decision.  

The evidence of record at the time of the September 1993 
rating decision included the appellant's service medical 
records, which did not show any complaint or finding of 
hearing loss.  The appellant's hearing acuity was 15/15 in 
each ear at both his May 1944 enlistment examination and his 
October 1945 separation examination.  Also considered in 
September 1993 were the following medical records: an October 
1964 VA medical examination report that noted normal hearing 
and made no mention of hearing loss; a June 1965 medical 
statement from L. C. Fisher, M.D., which listed several 
disabilities but did not mention hearing loss; a July 1965 VA 
medical examination report that noted normal hearing and made 
no mention of any hearing loss; and an August 1966 medical 
statement from C. H. Daffin, M.D., which discussed the 
appellant's medical history but did not mention hearing loss.  
Service connection was denied for defective hearing by the 
September 1993 rating decision on the basis that the evidence 
did not show that the appellant had hearing loss.  

The evidence submitted since the September 1993 rating 
decision includes private audiological evaluations, performed 
in December 1984 and July 1996, that revealed sensorineural 
hearing loss in each ear.  The appellant also submitted 
statements from his spouse and son, dated in November 1997.  
In her statement, the spouse stated that the appellant 
returned from military service with severe hearing loss in 
the left ear, and that he told her that his hearing problems 
were due to an explosion to which he had been exposed during 
training.  The son's statement indicated that his father had 
had hearing loss ever since he could remember.  

Because the appellant's initial claim for service connection 
for defective hearing was denied in September 1993 on the 
basis that hearing loss was not shown, the Board finds that 
the evidence submitted since then is significant and must be 
considered in order to fairly decide the merits of the 
appellant's current claim for service connection for 
defective hearing.  The evidence is new because it 
demonstrates the presence of bilateral sensorineural hearing 
loss, and it is material because it raises the question of 
whether such hearing loss resulted from acoustic trauma in 
service.  Accordingly, the Board reopens the claim for 
service connection for defective hearing on the basis that 
the appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for defective hearing is reopened, it 
must be reviewed under the second element of Winters, which 
is whether the claim is well grounded.  Reviewing the claims 
file, the Board finds that the appellant's contentions and 
evidence submissions have been focused on the merits of his 
claim for service connection for defective hearing.  
Therefore, we do not believe he will be prejudiced by our 
deciding the claim on the merits at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for defective hearing.  The first element required 
to show a well-grounded claim is met because the private 
audiological evaluations in December 1984 and July 1996 
revealed bilateral sensorineural hearing loss.  The second 
element required for a well-grounded claim is also met 
because the appellant has stated that he has experienced 
hearing loss since he was exposed to acoustic trauma in 
service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant has failed to show 
the required nexus between his current bilateral 
sensorineural hearing loss and any injury or disease in 
service.  There is no medical evidence establishing a link 
between the current defective hearing and the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  It should also be noted that the various medical 
evidence dated prior to 1984 made no mention of hearing loss 
as one of the appellant's disabilities.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although statements regarding the appellant's 
hearing problems have been presented, the record does not 
show that a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of the current bilateral 
sensorineural hearing loss to service, has submitted any 
statement with regard to a nexus between the appellant's 
military service and his current defective hearing.  
Consequently, the lay statements, while credible with regard 
to the appellant's subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for defective hearing is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a July 1998 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for defective 
hearing on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Tinnitus

The appellant contends that he began to experience ringing in 
his ears during service as a result of his exposure to 
acoustic trauma from explosions in basic training.  The Board 
has carefully reviewed the evidence of record to determine if 
there is a well-grounded claim for service connection for 
tinnitus.  The first element required to show a well-grounded 
claim is met because the December 1984 and July 1996 private 
audiological evaluations indicated that the appellant 
complained of tinnitus in his left ear.  The second element 
required for a well-grounded claim is also met because the 
appellant has stated that he began experiencing ringing in 
his ears in service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant has failed to show 
the required nexus between his current tinnitus and any 
injury or disease in service.  There is no medical evidence 
establishing a link between the current tinnitus and the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  It should also be noted that 
service medical records show no complaint or finding of 
tinnitus, and the postservice medical evidence prior to 1984 
made no mention of any ringing in the ears.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although statements regarding the appellant's 
tinnitus have been presented, the record does not show that a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of the current tinnitus to service, has 
submitted any statement with regard to such a nexus.  
Consequently, the lay statements, while credible with regard 
to the appellant's subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for tinnitus is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a July 1998 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

ORDER

The claims for service connection for defective hearing and 
tinnitus are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

